NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4589-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHAEL C. GRAY,

     Defendant-Appellant.
_______________________

                   Submitted February 8, 2021 – Decided October 14, 2021

                   Before Judges Messano and Suter.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Camden County, Indictment No. 18-08-
                   1968.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Kevin G. Byrnes, Designated Counsel, on
                   the briefs).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Frank Muroski, Deputy Attorney General,
                   of counsel and on the brief).
      The opinion of the court was delivered by

SUTER, J.A.D.

      Defendant Michael C. Gray appeals from the May 23, 2019 Judgment of

Conviction, following his guilty plea under Indictment 18-08-1968 to third-

degree possession with intent to distribute a controlled dangerous substance

(CDS) (heroin), N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-5(b)(3).          He

alleges the trial court erred by denying his motion to suppress evidence on

grounds that the motor vehicle stop and his arrest were unconstitutional. We

affirm the judgment and the order denying defendant's motion to suppress

evidence substantially for the reasons set forth by Judge David M. Ragonese in

his written opinion.

                                      I.

      On August 16, 2018, defendant was indicted along with four others in a

multi-count indictment. His charges included third-degree possession of CDS

(heroin) (Count Eleven), N.J.S.A. 2C:35-10(a)(1); third-degree possession

with intent to distribute CDS (heroin) (Count Twelve), N.J.S.A. 2C:35 -5(a)(1)

and 2C:35-5(b)(3); and second-degree certain persons not to have weapons

(Count Fourteen), N.J.S.A. 2C:39-7(b)(1). Following the denial of his motion

to suppress on March 14, 2019, defendant pleaded guilty to Count Twelve.


                                                                       A-4589-18
                                     2
Count Eleven was dismissed. 1 Defendant was sentenced to a two-year term of

non-custodial probation subject to conditions, statutory fines, and penalties.

      The facts are based on the record from the suppression hearing and as

the parties stipulated.    Detective Mathew DiDomenico testified that on

February 25, 2018, he was working for the Camden County Police Department

assigned to the Narcotics and Gang Unit.        He was part of an undercover

investigation of an individual known as Jamal Parker. DiDomenico testified

that Parker used a cell phone to make sales of CDS.             As part of the

investigation, a confidential informant (CI) first made a "controlled purchase"

of CDS from Parker. For the second purchase, the CI introduced Parker to an

undercover detective, Detective Fesi.      After that, the Detective Fesi made

additional controlled CDS purchases.

      DiDomenico testified the investigation revealed "there were other people

involved in this [drug] operation revolving around this same cell phone

number." Derek Stephens was one of the distributors who used the cell phone.

Additional controlled purchases were made throughout March 2018. All the

purchases were made using the same cell phone number.



1
  Count Fourteen was dismissed based on a motion by defendant that the State
did not oppose.
                                                                           A-4589-18
                                       3
      A decision was made to begin making arrests. On March 28, 2019,

using the cell phone, Detective Fesi contacted Stephens to make a purchase.

Stephens arranged to meet at a McDonald's they used previously. DiDomenico

and another detective parked in an unmarked vehicle in the Little Caesars'

parking lot, which faced the McDonald's lot. They were wearing clothing that

showed a police logo, which was visible by someone looking into the vehicle.

      DiDomenico testified that Stephens was driving a Nissan Altima and

parked next to their vehicle. He was arrested and found to be in possession of

$752. Detective Fesi made a "confirmatory call" to the cell phone number that

was being used but it was not with Stephens, and an unidentified male

answered. Detective Fesi wanted to complete the purchase. After asking how

much money the undercover detective had, the male confirmed he was on his

way in a black Nissan Altima.

      DiDomenico testified an older model silver Infiniti vehicle pulled into

the Little Caesars' lot and parked next to them. The windows in that car were

fully tinted.   No one got out for about five minutes, and then two men

emerged, going into the McDonald's. After ten minutes, they came out with a

bag of food and drove out of the parking lot.      DiDomenico recorded the

vehicle's license number.


                                                                       A-4589-18
                                     4
      Detective Fesi texted the cell phone number, asking the unknown male

where he was. In a return call, the unidentified male advised there was a

police presence at the McDonald's, he left and was going to another location

— the Auto Zone parking lot — and that he was driving an Infiniti.

DiDomenico followed, stopping the silver Infiniti and arresting the two

occupants, including defendant.

      In a search following his arrest, defendant was found in possession of

sixty-eight wax folds containing probable heroin. The police called the cell

phone number. A flip-phone in the Infiniti began to ring and was seized. A K-

9 exterior sniff of the vehicle indicated there were more narcotics in the car,

which then was secured and towed pending a search warrant.

      On March 14, 2019, Judge Ragonese denied defendant's motion to

suppress evidence. The court found that "probable cause crystalized for the

arrest of the occupants of the silver Infiniti" at the moment when the unknown

male advised he was driving an Infiniti and had left McDonald's because of a

police presence. In his written decision, the court "[found] both the motor

vehicle stop and arrest of defendants were supported by probable cause." The

court considered the "detectives' expertise in these types of investigations" and

"the facts they had developed over the course of one month," in concluding


                                                                          A-4589-18
                                       5
they "had a well-grounded suspicion that the occupants in the Infiniti had come

to the McDonald's parking lot to sell heroin."      The trial court also found

defendant's search after his arrest that "yielded sixty-eight blue wax folds"

purporting to be heroin and the seizure of the cell phone were all justified

under the search incident to arrest exception. 2

      On appeal, defendant raises these issues:

            POINT I

            THE DEFENDANT'S RIGHT TO BE FREE FROM
            UNREASONABLE SEARCHES AND SEIZURES AS
            GUARANTEED BY THE FOURTH AMENDMENT
            TO THE UNITED STATES CONSTITUTION AND
            ART. I, PAR. 7 OF THE NEW JERSEY
            CONSTITUTION WAS VIOLATED BY THE
            ARREST AND SEARCH OF THE DEFENDANT
            WITHOUT PROBABLE CAUSE.

            POINT II

            THE DEFENDANT IS ENTITLED TO DE NOVO
            REVIEW, AND NO DEFERENCE SHOULD BE
            GIVEN TO THE ERRONEOUS CONCLUSION
            BELOW.




2
    Defendant argues that any evidence seized after his arrest must be
suppressed because there was no probable cause for the motor vehicle stop or
his arrest. He does not directly challenge the search incident to arrest in this
appeal. Because this issue was not raised in his merits brief, we deem it
waived. Gormley v. Wood-El, 218 N.J. 72, 95 n.8 (2014).
                                                                         A-4589-18
                                        6
                                       II.

      Defendant argues the Infiniti was stopped without a reasonable

suspicion, and there was no probable cause for his arrest. He contends he was

not part of the previous controlled drug buys, the description of the vehicle on

the phone (Altima) did not match the vehicle at the scene (Infiniti), there was

no corroboration at the scene to initiate his arrest, and the police relied on an

anonymous tip to stop the Infiniti.

      Our review of the denial of a suppression motion is limited. State v.

Handy, 206 N.J. 39, 44 (2011). "When reviewing a trial court's decision to

grant or deny a suppression motion, [we] 'must defer to the factual findings of

the trial court so long as those findings are supported by sufficient evidence in

the record.'"   State v. Dunbar, 229 N.J. 521, 538 (2017) (quoting State v.

Hubbard, 222 N.J. 249, 262 (2015)). "We will set aside a trial court's findings

of fact only when such findings 'are clearly mistaken.'"          Ibid. (quoting

Hubbard, 222 N.J. at 262). "We accord no deference, however, to a trial

court's interpretation of law, which we review de novo." Ibid. (quoting State

v. Hathaway, 222 N.J. 453, 467 (2015)).

      Both the Federal and State constitutions protect citizens against

unreasonable searches and seizures. U.S. Const. amend. IV; N.J. Const. art. I,


                                                                          A-4589-18
                                       7
¶ 7. "An arrest without probable cause is an unreasonable seizure in violation

of both the Federal and State Constitutions." State v. Gibson, 218 N.J. 277,

281 (2014).

      The standards for determining probable cause to arrest and probable

cause to search are identical.     State v. Smith, 155 N.J. 83, 92 (1998).

"Probable cause exists if at the time of the police action there is 'a well-

grounded' suspicion that a crime has been or is being committed." State v.

Sullivan, 169 N.J. 204, 211 (2001) (quoting State v. Waltz, 61 N.J. 83, 87

(1972)).   A court must consider whether the totality of the facts and

circumstances presented to the arresting officer would support "a [person] of

reasonable caution in the belief that an offense has been or is being

committed." State v. Sims, 75 N.J. 337, 354 (1978) (quoting Draper v. U. S.,

358 U.S. 307, 313 (1959)).

      "Probable cause requires 'a practical, common-sense decision whether,

given all the circumstances . . . there is a fair probability that contraband or

evidence of a crime will be found in a particular place.'" State v. Demeter, 124

N.J. 374, 380-81 (1991) (quoting Ill. v. Gates, 462 U.S. 213, 238 (1983)). An

officers actions must be considered in light of "the specific reasonable




                                                                         A-4589-18
                                      8
inferences which he is entitled to draw from the facts in light of his

experience." Terry v. Ohio, 392 U.S. 1, 27 (1968).

      We agree with the trial judge there was probable cause to stop the

Infiniti and arrest its occupants, including defendant.       The month-long

investigation revealed that one phone number was being used by more than

one person to sell drugs. On March 28, 2019, the phone was used to set-up a

drug purchase at a specific McDonald's. This location had been used in the

past in this investigation. Stephens — a known distributor — came to the

McDonald's based on a call to the cell phone number.         He was arrested.

Shortly after, the detective called the cell phone again and arranged a buy at

the same location. This time, an Infiniti with fully tinted windows arrived and

parked next to the police. After the occupants purchased food, they left and

the police texted the cell phone number. The same male voice called back

indicating he was moving the location because of a police presence at the

McDonald's and he was in a silver Infiniti. This validated his location and use

of the cell phone, that he had left the McDonald's and identified the vehicle he

was using. The Infiniti that had been in the McDonald's was then stopped and

the occupants were arrested.




                                                                         A-4589-18
                                      9
       Although each of these facts standing alone may be insufficient, when

combined, we are satisfied under the totality of the circumstances, that they

"reinforce or augment one another and become sufficient to demonstrate

probable cause." State v. Zutic, 155 N.J. 103, 113 (1998) (citing Gates, 462

U.S. at 233). Probable cause requires only "a fair probability" of criminality.

State v. Johnson, 171 N.J. 192, 214 (2002) (quoting Demeter, 124 N.J. at 380-

81).

       Defendant treats the stop and arrest in isolation from their context. The

vehicle was not stopped for a motor vehicle violation.         The vehicle was

stopped and the occupants arrested because the police had a well -founded

suspicion the occupants were involved in the drug distribution ring under

investigation.

       The probable cause to stop in this case was that the Infiniti came to the

same McDonald's after contact was made to the cell phone used by the drug

ring, left because of a police presence, identified that the seller was driving an

Infiniti, and arranged another location for the sale. Defendant was an occupant

of the vehicle. It was not necessary for defendant to have been identified

previously in the investigation in order to arrest him. On-scene corroboration

also was not needed because his arrest was not simply based on an informant's


                                                                           A-4589-18
                                      10
tip. See Sullivan, 169 N.J. at 213 (providing that because "a tip is hearsay,

police corroboration of that information 'is an essential part of the

determination of probable cause'" (quoting Smith, 155 N.J. at 95)).

      It was not determinative of the probable cause issue that the caller said

he would be in a black Altima but the vehicle stopped was an Infiniti.

DiDomenico testified that drug dealers commonly did this to avoid detection.

      The court did not err by considering the police officer's "common and

specialized experience."    Schneider v. Simonini, 163 N.J. 336, 362 (2000)

(quoting State v. Contursi, 44 N.J. 422, 431 (1965)). Although DiDomenico

was not qualified to offer an expert opinion on this issue, his testimony was

based on his personal observations and experience.           See N.J.R.E. 701

(providing "[i]f a witness is not testifying as an expert, the witness' testimony

in the form of opinions or inferences may be admitted if it (a) is rationally

based on the perception of the witness; and (b) will assist in understanding the

witness' testimony or determining a fact in issue.").

      Defendant's arrest was not made based on an anonymous tip — in this

case the unknown male voice who answered the phone. The cell phone that

the unknown voice answered was being used for multiple drug sales. The

person who answered confirmed his location, the police presence and vehicle


                                                                          A-4589-18
                                      11
type.    All the facts combined to provide the police with a well-grounded

suspicion that the Infiniti and its occupants were part of the drug distribution

ring centered around a single cell phone number. The vehicle was stopped,

and the occupants arrested on that basis.

        Affirmed.




                                                                         A-4589-18
                                     12